Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                   No. 04-19-00766-CV

                                  Jose Cruz RODRIGUEZ,
                                          Appellant

                                             v.

                        Gilbert RODRIGUEZ and Nancy Rodriguez,
                                      Appellees

                 From the County Court at Law No. 10, Bexar County, Texas
                              Trial Court No. 2019CV01318
                         Honorable J. Frank Davis, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. It is ORDERED that no costs shall be assessed against appellant in
relation to this appeal because he qualifies as indigent under Rule 20 of the Texas Rules of
Appellate Procedure.

       SIGNED February 5, 2020.


                                              _________________________________
                                              Rebeca C. Martinez, Justice